Citation Nr: 0616394	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-23 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for stroke as secondary 
to service-connected diabetes.

2.  Whether the rating decision in August 1973 was clearly 
and unmistakably erroneous in its reduction of the rating for 
the veteran's service-connected skin disorder.

3.  Entitlement to an effective date earlier than November 
29, 2000 for the grant of service connection for erectile 
dysfunction, diabetic nephropathy, diabetic neuropathy of the 
right lower extremity, diabetic neuropathy of the left lower 
extremity, peripheral neuropathy of the right upper 
extremity, and peripheral neuropathy of the left upper 
extremity.




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1969 to March 
1972.


FINDINGS OF FACT

1.  The veteran's 1991 stroke was not related to his service-
connected diabetes mellitus.

2.  An unappealed August 1973 rating decision, which reduced 
the rating for a service-connected skin disorder, is final 
and was reasonably supported by the evidence that was of 
record and prevailing legal authority; it was not undebatably 
erroneous.

3.  A claim for service connection for erectile dysfunction, 
diabetic nephropathy, diabetic neuropathy of the right lower 
extremity, diabetic neuropathy of the left lower extremity, 
peripheral neuropathy of the right upper extremity, and 
peripheral neuropathy of the left upper extremity was deemed 
to have been received by the regional office (RO) on November 
29, 2000.

4.  Entitlement to service connection for erectile 
dysfunction, diabetic nephropathy, diabetic neuropathy of the 
right lower extremity, diabetic neuropathy of the left lower 
extremity, peripheral neuropathy of the right upper 
extremity, and peripheral neuropathy of the left upper 
extremity was granted, effective November 29, 2000.


CONCLUSIONS OF LAW

1.  The veteran's 1991 stroke was not proximately due to, or 
the result of, a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.310 (2005); Allen 
v. Brown, 7 Vet. App. 439 (1995).

2.  The August 1973 rating decision that reduced the rating 
for a skin disorder did not contain clear and unmistakable 
error (CUE).  38 C.F.R. § 3.105(a) (2005); 38 C.F.R. §§ 
3.105(e), 3.344 (1973).

3.  The criteria for an effective date earlier than November 
29, 2000 for the grant of service connection for erectile 
dysfunction, diabetic nephropathy, diabetic neuropathy of the 
right lower extremity, diabetic neuropathy of the left lower 
extremity, peripheral neuropathy of the right upper 
extremity, and peripheral neuropathy of the left upper 
extremity, have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Board of Veterans' Appeals (Board) first notes that the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) (VCAA), are not applicable to CUE claims.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  With respect 
to the claims seeking service connection for stroke as 
secondary to service-connected diabetes and an effective date 
earlier than November 29, 2000 for the grant of erectile 
dysfunction, diabetic nephropathy, diabetic neuropathy of the 
right lower extremity, diabetic neuropathy of the left lower 
extremity, peripheral neuropathy of the right upper 
extremity, and peripheral neuropathy of the left upper 
extremity, the Board finds that the notice and duty to assist 
provisions of the VCAA have been satisfied.  In this regard, 
the record reflects that the veteran has been advised on 
multiple occasions of the evidence needed to substantiate his 
claims for service connection and earlier effective dates.

The Board would initially note that early correspondence from 
the RO in response to the November 29, 2000 claim for service 
connection brings into question the possible application of 
VAOPGCPREC 8-2003 (December 22, 2003), which obviates the 
need for notice under 38 U.S.C.A. § 5103(a) as to increased 
rating and earlier effective date claims raised in the notice 
of disagreement.  However, the Board further notes that the 
recent decision of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), raises the issue of the sufficiency of 
notice as to "downstream issues," and in any event, the 
record reflects that the veteran has been otherwise advised 
of the need to provide evidence identifying a relevant formal 
or informal claim dated prior to November 29, 2000 or medical 
evidence supporting a relationship between his service-
connected diabetes and his stroke in 1991.

First, prior to the initial rating decision that denied 
service connection for residuals of cerebrovascular accident 
(CVA) as secondary to diabetes and granted service connection 
for erectile dysfunction, diabetic nephropathy, and diabetic 
neuropathy of the lower extremities, the veteran was provided 
with a January 2002 letter that advised him of the evidence 
necessary to substantiate his claims, and the respective 
obligations of the Department of Veterans Affairs (VA) and 
the veteran in obtaining that evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Thereafter, the April 2002 rating decision advised that 
residuals of CVA were being denied based on the December 2001 
opinion that the veteran's CVA was not related to his 
service-connected diabetes mellitus.  The rating decision 
also assigned the date of December 11, 2001 as the effective 
date for the grant of service connection for diabetic 
nephropathy and neuropathy on the basis that this was the 
earliest manifestation of these disorders, and the date of 
April 6, 2001 for erectile dysfunction, based on the date of 
claim.

An August 2003 rating decision then granted service 
connection for peripheral neuropathy of the upper 
extremities, also effective the date of the claim of April 6, 
2001.

Thereafter, the April 2004 statement of the case and June 
2005 supplemental statement of the case advised the veteran 
that based on the relevant claims submitted, the date of a 
formal claim filed on November 29, 2000 was the appropriate 
effective date for the grant of service connection as to 
erectile dysfunction, diabetic nephropathy, diabetic 
neuropathy of the lower extremities, and peripheral 
neuropathy.  The statement of the case further indicated that 
an earlier effective date was not warranted since there was 
no evidence of an earlier claim and the simple notation of a 
condition in medical records was not enough.  With respect to 
the claim for service connection for stroke as secondary to 
diabetes, the RO noted that diabetes was not shown to have 
been diagnosed until after the veteran's stroke.  The RO also 
once again noted that the only opinion of record was against 
the claim.

Although the January 2002 VCAA notice letter did not 
specifically request that the appellant provide any evidence 
in his possession that pertains to the claims as addressed in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), as 
demonstrated from the foregoing communications from the RO, 
the Board finds that appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  All the VA requires is that the duty to notify under 
the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

The veteran has also been provided with the applicable law 
and regulations and there is no indication that there are any 
outstanding pertinent records or documents that have not been 
obtained or that are not adequately addressed in records or 
documents contained within the record.  In addition, the 
veteran has not indicated any intention to provide additional 
evidence in support of his claims.

Consequently, based on all of the foregoing, the Board finds 
that remand for further notice and/or development under the 
provisions of the VCAA is not required in this matter.


II.  Analysis

Secondary Service Connection Claim

In statements and testimony in this case, the appellant has 
claimed that his stroke in 1991 was secondary to his already 
service-connected diabetes mellitus.  The Board initially 
notes that the veteran suffered the stroke in 1991, over four 
years before the RO granted service connection for diabetes 
mellitus, effective from June 1996.  

Service connection may be awarded for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995) (the language of § 3.310 requires 
consideration of whether service-connected disability has 
made the claimed disability chronically worse, even if the 
service-connected disability did not cause the claimed 
disability).  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.

Initially, the Board notes that the veteran has presented his 
own statements and those of his representative regarding 
whether or not his stroke was etiologically related to his 
service-connected diabetes.  However, the evidence of record 
does not show that either the veteran or his representative 
is a medical professional, with the training and expertise to 
provide opinions regarding the severity of his diabetes 
mellitus in 1991, or regarding an etiologic relationship 
between the service-connected diabetes and his stroke.  
Consequently, the veteran's statements are credible 
concerning his subjective complaints and his history, but 
they do not constitute competent medical evidence for the 
purposes of showing the existence of a nexus between the 
stroke and his service-connected diabetes.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

Secondly, the only competent relevant medical opinion of 
record is squarely against the claim.  More specifically, a 
VA arteries examiner reviewed the claims file and examined 
the veteran in December 2001, and then stated that the 
veteran's stroke in 1991 predated his diagnosis of diabetes, 
that the concurrent diagnosis of diabetes during his 
hospitalization for stroke was felt to be mild, and that it 
was not felt by the examiner that the veteran's diabetes 
caused or contributed to his stroke at that time.  

There is also no medical opinion of record that contradicts 
the opinion of the December 2001 VA arteries examiner.  

Therefore, based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim and that 
secondary service connection for the 1991 stroke must be 
denied.  


CUE Claim

In essence, the veteran maintains that the August 1973 rating 
action contained CUE in its decision to reduce the rating for 
the veteran's skin disorder from 30 to 0 percent, based on 
the results of a single VA examination in July 1973.  The 
veteran further maintains that this error is further 
demonstrated by the fact that the condition would go through 
periods of exacerbation and remission, and continued to be 
manifested subsequent to the effective date of the reduction.

In reducing the rating for his skin disorder in the August 
1973 rating action, the RO relied on VA Regulation 1105(E), 
the former version of 38 C.F.R. § 3.105(e) (2005) which was 
in effect in 1973, and which was also found at 38 C.F.R. § 
3.105(e) (1973).  Notice of the August 1973 rating action was 
issued to the veteran in August 1973, which included a 
statement that his compensable award would be discontinued, 
effective November 1, 1973.  The veteran did not appeal this 
decision.

In pertinent part, VA Regulation 1105(e) (codified as 38 
C.F.R. § 3.105(e) (1973)) is the same as 38 C.F.R. § 3.105(e) 
(2005) but includes no reference to the need for the issuance 
of any proposed rating reduction.  It merely provides that 
where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
rating action will be taken.  The reduction will be made 
effective the last day of the month in which a 60-day period 
from date of notice to the payee expires.  The veteran will 
be notified at his latest address of record of the action 
taken and be furnished detailed reasons therefore, and will 
be given 60 days for the presentation of additional evidence.  
(Emphasis added).  38 C.F.R. § 3.105(e) (1973).  The veteran 
has not contended and the evidence does not reflect any 
notice deficiency with respect to the August 1973 rating 
decision.  

The Board would further note that 38 C.F.R. § 3.344, which 
governs stabilization of disability evaluations, was also in 
effect in August 1973.  However, currently and at the time of 
the August 1973 rating decision, paragraph (a)'s language 
that states that the rating for many skin diseases "will not 
be reduced on any one examination" is noted in paragraph (c) 
to apply to ratings which have continued for long periods at 
the same level (5 years or more).  Here, the 30 percent 
rating that was reduced by the rating action in August 1973 
had only been in effect since March 4, 1972.  Hence, the 
regulations in existence did not provide that the rating for 
the veteran's skin disability could not be reduced on the 
basis of one examination.  In fact, 38 C.F.R. § 3.344(c) went 
on to specifically state that reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant reduction in rating.

Accordingly, the Board finds that under the then-applicable 
law and regulations, the RO was permitted in August 1973 to 
reduce the rating from 30 to 0 percent based on the results 
of a single examination, the findings of which did not merit 
continuance of the 30 percent evaluation.  

The Board would also emphasize that the contention that the 
Board improperly relied on certain evidence is a contention 
that the Board improperly weighed the evidence, and such an 
assertion has been found insufficient to serve as a basis for 
a claim of CUE.  The claimant, in short, must assert more 
than a disagreement as to how the facts were weighed or 
evaluated.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995), 
quoting Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en 
banc).

The Board also notes that neither the veteran nor his 
representative has asserted that the results of the July 1973 
VA examination warranted continuance of the 30 percent 
rating.  They instead contend that a single examination based 
on the history of the veteran's disorder constituted error.  
As was explained above, the Board finds that the RO's actions 
were consistent with the law and based on a permissible 
weighing of the evidence, which cannot serve as a basis for 
CUE.  Consequently, the veteran has not established a valid 
claim of CUE, and the claim will be denied as lacking in 
legal merit.  See Luallen, 9 Vet. App. at 96; Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994).  


Earlier Effective Date Claims

Initially, the Board notes that the effective date for the 
grant of erectile dysfunction, diabetic nephropathy, diabetic 
neuropathy of the right lower extremity, diabetic neuropathy 
of the left lower extremity, peripheral neuropathy of the 
right upper extremity, and peripheral neuropathy of the left 
upper extremity was originally subsequent to the date 
currently assigned of November 29, 2000.  However, in the 
April 2004 statement of the case, the RO determined that 
based on the relevant claims submitted, the date of a formal 
claim filed on November 29, 2000 was the appropriate 
effective date for the grant of service connection as to all 
of the subject disabilities.  

The veteran essentially asserts that he is entitled to an 
even earlier effective date for the grant of service 
connection for these disabilities on the premise that the 
veteran received treatment from the VA prior to November 29, 
2000, and should have been advised by the treating physicians 
that he could file claims for service connection for erectile 
dysfunction, diabetic nephropathy, diabetic neuropathy of the 
right lower extremity, diabetic neuropathy of the left lower 
extremity, peripheral neuropathy of the right upper 
extremity, and peripheral neuropathy of the left upper 
extremity.  In support of this proposition, he submitted 
evidence that included an article about the trend in Canada 
for physicians to disclose nonmedical information and a VA 
notice in a June 2004 VA outpatient record that warned that 
examination did not automatically initiate a claim for VA 
benefits.  He submits that the VA warning should have been 
included in VA treatment records dated prior to November 29, 
2000.  

The appellant has not cited and the Board can not identify 
any statutory or regulatory authority that would permit the 
Board to award an earlier effective date based on the 
contentions of the appellant.

The effective date of an award of benefits based on secondary 
service connection is either (1) the date of receipt of the 
claim or (2) the date entitlement arose, whichever is later, 
unless otherwise provided.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Any communication or action indicating an intent to 
apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155.

However, the mere receipt of medical records cannot be 
construed as an informal claim.  Lalonde v. West, 12 Vet. 
App. 377, 380 (1999).  It has also been held that VA is under 
no legal obligation to individually notify every potential 
claimant of his or her possible entitlement to VA benefits.  
Lyman v. Brown, 5 Vet. App. 194 (1993).  

The evidence does not demonstrate a VA treatment record in 
this case that is dated prior to November 29, 2000 in which a 
conversation is memorialized between the veteran and the 
physician where the veteran is noted to have raised a claim 
for service connection for erectile dysfunction, diabetic 
nephropathy, diabetic neuropathy of the right lower 
extremity, diabetic neuropathy of the left lower extremity, 
peripheral neuropathy of the right upper extremity, and 
peripheral neuropathy of the left upper extremity.  Thus, the 
Board finds that entitlement to an effective date for the 
grant of service connection for these disabilities is not 
warranted.

Moreover, the Board finds that as the law and not the facts 
are determinative as to the outcome in this matter, the claim 
should also be denied because of the lack of legal merit 
under Sabonis v. Brown, 6 Vet. App. 426 (1994).

In summary, the Board finds that there was no claim for 
service connection for these disabilities pending prior to 
November 29, 2000, pursuant to which compensation benefits 
conceivably could have been granted.  Thus, the correct 
effective date in this case is November 29, 2000, the date of 
receipt of the claim.


ORDER

The claim for service connection for stroke as secondary to 
service-connected diabetes mellitus is denied.

The claim that there was CUE in the final August 1973 rating 
decision which reduced the rating for a service-connected 
skin disorder is denied.

The claim for an effective date earlier than November 29, 
2000 for the grant of service connection for erectile 
dysfunction, diabetic nephropathy, diabetic neuropathy of the 
right lower extremity, diabetic neuropathy of the left lower 
extremity, peripheral neuropathy of the right upper 
extremity, and peripheral neuropathy of the left upper 
extremity is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


